Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 6, 7, 18, and 22 have been amended and claim 4 has been canceled; as a result claims 1, 3, 6-18, 22, 36 and 37 are currently pending in the present application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 October 2019, 06 February 2020, 21 May 2020, 23 September 2020, 01 October 2020, 22 December 2020, 26 February 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 24 February 2021, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the claims has been withdrawn
Applicant’s arguments, see pages 8 and 9, filed 24 February 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 6-10, along with accompanying amendments received on the same date, have been fully considered, but are not persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 6-10 has been maintained.
 Claim 6 recites in part “wherein the or more processors further execute the instructions to generate three-dimensional shape data corresponding to the structure based on the plurality of structure images; the three-dimensional shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object and the structure based on the generated three-dimensional shape data corresponding to the structure.”  It is not immediately clear from the claim language itself or when interpreted in light of the 
Claim 7 recites “at least one part of the generated three-dimensional shape data corresponding to the structure is expanded in a three-dimensional space, and the three-dimensional shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object including the three-dimensional shape data corresponding to the structure and the structure, based on the three-dimensional shape data corresponding to the structure at least whose part is expanded.”  It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure, how the claim language set forth in claim 7 relates to that of claims 1 and 6. It would appear that claim 7 is performing a substantially similar step as to that of claims 1 and 6 in that the 3D shape data corresponding to the structure is removed from the generated 3D shape corresponding to the object and structure: In the case of claim 7 the removal is based on the 3D shape corresponding to the structure whose part is expanded, while in claim 6 the removal is based on generated 3D shape data corresponding to the structure. The examiner 
Applicant’s amendment, filed 24 February 2021, with respect to the 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph rejection of claim 4, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph rejection of claim 4 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 3, 6, 11-18, and 22 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: Claim 7 appears as though it should recite “the three-dimensional shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object, including the three-dimensional shape data corresponding to the structure . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites in part “wherein the or more processors further execute the instructions to generate three-dimensional shape data corresponding to the structure based on the plurality of structure images; the three-dimensional shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object and the structure based on the generated three-dimensional shape data corresponding to the structure.”  It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure, how the claim language set forth in claim 6 relates to that of claim 1. For instance, in claim 1 the three-dimensional shape data corresponding to the object and structure is generated and then the structure data is removed from the generated 3D shape data. In claim 6, the three-dimensional shape data corresponding to the structure is generated and then 3D shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object and the structure. In claim 1, the three-dimensional shape data corresponding to the structure is generated and then the 3D shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object and the structure. It is unclear as to how claim 6 relates to that of claim 1 – is it repeating the generation and removal steps? The examiner respectfully requests the applicant clarify the scope of claim 6 and how it relates to the limitations of claim 1. 
Claims 7-10 depend upon claim 6 and do not cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth in claim 6.
Claim 7 recites “at least one part of the generated three-dimensional shape data corresponding to the structure is expanded in a three-dimensional space, and the three-dimensional shape data corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object including the three-dimensional shape data corresponding to the structure and the structure, based on the three-dimensional shape data corresponding to the structure at least whose part is expanded.”  It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure, how the claim language set forth in claim 7 relates to that of claims 1 and 6. It would appear that claim 7 is performing a substantially similar step as to that of claims 1 and 6 in that the 3D shape data corresponding to the structure is removed from the generated 3D shape corresponding to the object and structure: In the case of claim 7 the removal is based on the 3D shape corresponding to the structure whose part is expanded, while in claim 6 the removal is based on generated 3D shape data corresponding to the structure. The examiner respectfully requests the applicant clarify the scope of claim 7 and how it relates to the limitations of claim 1 and 6. Note: There is no prior art rejection applied to claims 7-10. 
Claims 9 and 10 depend upon claim 7 and do not cure the noted deficiencies and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3, 6, 11-18, 22, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Würmlin et al (US PG Publication 2009/0315978) in further view of Panahpour Tehrani et al. (US PG Publication 2010/0253682) in further view of Kuhn et al. (“Multi-View Reconstruction of Unknown Objects within a Known Environment,” 2009) further in view of Gloudemans et al. (US PG Publication 2009/0129630) further in view of Smolic (“3D Video and Free Viewpoint Video – From Capture to Display,” 2010).
Regarding claim 1, Würmlin teaches a generation device comprising: one or more memories storing instructions (see for instance, paragraphs 107 and 128); one or more processors executing the instructions (see for instance, paragraphs 107, and 126-128) to: acquire a plurality of object images indicating an object extracted from a plurality of images obtained by image capturing from a plurality of image capturing directions (The view from these cameras allows tracking of all objects, as long as they do not leave the field, see paragraph 54. The object identification method associates, for each visible object in each video stream, the object’s 2D position and shape in the color texture data with a real object (e.g., players, goalkeepers, referees, ball, etc) based on the camera calibration data, the information on the real-world objects contained in a resource data module and possibly also the extrapolated 3D object position and the 2D position and shape for essentially all objects in all frames of all cameras, see paragraph 147. This method calculates a segmentation or cutout of the color texture data inside the area defined by the object’s position and size between foreground (object) pixels and background, so-called alpha mask, see paragraph 168);
acquire a plurality of structure images indicating a structure occluding at least part of the object in a case of image capturing from at least one image capturing direction of the plurality of image capturing directions (The situation can be seen in the view from one camera with both objects colliding in 2D, whereas the same situation from another camera view ; 
generate three-dimensional shape data corresponding to the object and the structure based on both the acquired plurality of object images and the acquired plurality of structure images (3D reconstruction of the scene is performed, see for instance, paragraphs 4, 52, and 195. Objects are rendered from a virtual view using a particular 3D representation of the scene and using the object textures and either fixed or view dependent alpha values…rendering of geometry of the background by alpha blending and depth buffering with the already rendered objects and by blending one or more hole-filled background textures…, see paragraphs 195-201).
While Würmlin teaches collision handling and ensuring the object is captured, Panahpour Tehrani is being brought in to teach handling an obstruction that blocks the object from being detected. Würmlin does not appear to teach extracting three-dimensional shape data corresponding to the object by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure; and output, to another apparatus, the three-dimensional shape data corresponding to the object extracted by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure, said another apparatus being an apparatus for generating a virtual viewpoint image corresponding to a virtual viewpoint based on the extracted three-dimensional shape data.
In the same art of viewpoint rendering, Panapour Tehrani teaches that a viewpoint is specified by a position and a direction and an image…camera parameters of a camera can be considered as a viewpoint and a visual field and an image captured by a camera is also referred to as an image of a viewpoint, see paragraph 24. Figs. 3 and 4 show viewpoints arranged in a circle and a straight line, see paragraphs 27-30. Fig. 6 illustrates obtaining an interpolated value when there is a viewpoint (21) is obstructed, see paragraphs 31 and 32 and fig. 6. The interpolation unit can search images having information about a color of the point and use the depth values in a depth map to obtain a value for the obstructed ray, see paragraphs 31 and 32.
It would have been obvious to one of ordinary skill in the art having the teachings of Würmlin and Panapour Tehrani in front of them before the effective filing date of the claimed invention to incorporate viewpoint rendering as taught by Panapour Tehrani into Würmlin 3D rendering system, as using non-obstructed views to obtain a value of an obstructed view such as described by Panapour Tehrani was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Würmlin. 
The modification of Würmlin with Panapour Tehrani would have explicitly allowed handling an obstruction that blocks the object from being detected. 
The motivation for combining Würmlin with Panapour Tehrani would have been to improve computational speed and to increase system and design flexibility, see for instance, Panapour Tehrani, paragraph 17.
Würmlin in view of Panapour Tehrani do not appear to teach extracting three-dimensional shape data corresponding to the object by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure; and output, to another apparatus, the three-dimensional shape data corresponding to the object extracted by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure, said another apparatus being an apparatus for generating a virtual viewpoint image corresponding to a virtual viewpoint based on the extracted three-dimensional shape data..
In the same art of object reconstruction, Kuhn teaches that the reconstruction of objects based on its silhouettes in multiple cameras is known as surface from silhouette or inferred visual hull…almost all approaches have the assumptions that the object(s) to reconstruct is not occluded by static obstacles, see page 784, paragraph 2. We propose a new approach for treating occlusions in a general and more accurate way by additionally utilizing the geometrical information of the known environment, see page 785, paragraph 2. A surveyed scene contains static and dynamic objects – Static objects are racks, tables, etc, whose geometry, position and appearance are known and do not change over time (apart from possibly occurring shadows and from illumination changes caused by the dynamic obstacles, see page 786, section 2.1 Object Types. Dynamic objects are robots, conveyor belts, humans…This group must be divided into two subgroups: Subgroup 1 contains known dynamic object, with changing geometry, position, and appearance (e.g., roots and conveyor belts); Subgroup 2 contains dynamic objects with unknown changing geometry, position, and appearance (e.g., humans), see page 786, section 2.1 Object Types. Using several cameras with different perspectives onto the surveyed scene, each camera that is used provides a different occlusion and visibility situation, as discovered in the previous section that now has to be merged…all different labeled regions of all cameras are intersected among each other…the resulting intersections are grouped into connected components see page 788, section 2.3 Simultaneous Use of Several Cameras and figs. 2 and 3. Plausibility checks are utilized to revise reconstruction artifacts that do not contain an object, see for instance, page 785, paragraph 2 and page 789, section 2.4, Plausibility Checks. The surface voxel determination is described in section 3.1 on pages 790 and 791. In summary, each camera provides lists of 
It would have been obvious to one of ordinary skill in the art having the teachings of Würmlin, Panapour Tehrani and Kuhn in front of them before the effective filing date of the claimed invention to incorporate occlusion handling as taught by Kuhn into Würmlin 3D rendering system, as reconstructing objects using multiple cameras, classifying objects and labeling them such as described by Kuhn was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Würmlin and Panapour Tehrani. 
The modification of Würmlin and Panapour Tehrani with Kuhn would have explicitly allowed the plurality of images to include both dynamic and static obstacles.
The motivation for combining Würmlin and Panapour Tehrani with Kuhn would have been to improve occlusion and visibility handling, see for instance, Kuhn, abstract and page 785, paragraphs 1 and 2 and fig. 1.
Würmlin in view of Panapour Tehrani in further view of Kuhn do not appear to teach extracting three-dimensional shape data corresponding to the object by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure; and output, to another apparatus, the three-dimensional shape data corresponding to the object extracted by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure, said another apparatus being an apparatus for generating a virtual viewpoint image corresponding to a virtual viewpoint based on the extracted three-dimensional shape data.
In the same art of viewpoint rendering, Gloudemans teaches that detecting an object in an image which is to be replaced by a virtual 3d object, such as a goal post or other goal structure (e.g., as used in American football, soccer, hockey, basketball or lacrosse), see paragraph 120. 
It would have been obvious to one of ordinary skill in the art having the teachings of Würmlin, Panapour Tehrani, Kuhn, and Gloudemans in front of them before the effective filing date of the claimed invention to incorporate data handling as taught by Gloudemans into Würmlin 3D rendering system, as performing object detection and removal such as described by Gloudemans was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Würmlin, Panapour Tehrani and Kuhn. 
The modification of Würmlin, Panapour Tehrani and Kuhn with Gloudemans would have explicitly allowed removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure.
The motivation for combining Würmlin, Panapour Tehrani and Kuhn with Gloudemans would have been to improve realism and background/foreground separation, see for instance, Gloudemans, paragraphs 119 and 120.
While Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans teach outputting the video stream to other systems (see for instance, fig. 7 and paragraph 205 of Würmlin), they do not appear to teach output, to another apparatus, the three-dimensional shape data corresponding to the object extracted by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure, said another apparatus being an apparatus for generating a virtual viewpoint image corresponding to a virtual viewpoint based on the extracted three-dimensional shape data.
In the same art of 3D video, Smolic teaches that the 3D scene can be coded and transmitted to another apparatus for viewpoint selection and display, see for instance, ID, specifically page 1964, section 6. Rendering, paragraph 1 (“The user can navigate freely and watch the dynamic scene from any desired viewpoint and viewing direction.”, and fig. 1, 12 and 13:
It would have been obvious to one of ordinary skill in the art having the teachings of Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic in front of them before the effective filing date of the claimed invention to incorporate 3D video and free viewpoint video capture to display as taught by Smolic into Würmlin 3D rendering system, as allowing the user to freely navigate and watch the dynamic scene such as described by Smolic was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Würmlin, Panapour Tehrani, Kuhn, and Gloudemans. 
The modification of Würmlin, Panapour Tehrani, Kuhn, and Gloudemans with Smolic would have explicitly allowed outputting, to another apparatus, the three-dimensional shape data corresponding to the object extracted by removing three-dimensional shape data corresponding to the structure from the generated three-dimensional shape data corresponding to the object and the structure, said another apparatus being an apparatus for generating a virtual viewpoint image corresponding to a virtual viewpoint based on the extracted three-dimensional shape data.
The motivation for combining Würmlin, Panapour Tehrani, Kuhn, and Gloudemans with Smolic would have been to improve realism and user customizability, and use known techniques in 3D video and free viewpoint video.
wherein the one or more processors further execute the instructions to combine the object image and the structure image, wherein the three-dimensional shape data corresponding to the object is generated based on the combined image (3D reconstruction of the scene is performed, see for instance, Würmlin paragraphs 4, 52, and 195. Fig. 5 schematically shows a 2D object position and size structure, in a bounding box and also depicts the difference between foreground and background and the alpha mask resulting from the cutout or segmentation method, see paragraph 169. If the bounding box does not contain the entire object or intersects the bounding box, the bounding box can be enlarged by a certain size, see Würmlin paragraph 170. Objects are rendered from a virtual view using a particular 3D representation of the scene and using the object textures and either fixed or view dependent alpha values…rendering of geometry of the background by alpha blending and depth buffering with the already rendered objects and by blending one or more hole-filled background textures…, see Würmlin paragraphs 195-201). The motivation to combine Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic is the same as that which was set forth with respect to claim 1.
Regarding claim 6, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the one or more processors further execute the instructions to generate three-dimensional shape data corresponding to the structure based on the plurality of structure images (3D reconstruction of the scene is performed, see for instance, paragraphs 4, 52, and 195. Fig. 5 schematically shows a 2D object position and size structure, in a bounding box and also depicts the difference between foreground and background and the alpha mask resulting from the cutout or segmentation method, see paragraph 169. If the bounding box does not contain the entire object or intersects the bounding box, the bounding box can be enlarged by a certain size, see Würmlin paragraph 170. Objects are rendered from a virtual view ; and 
the three-dimensional shape data corresponding to the structure is removed  from the generated three-dimensional shape data corresponding to the structure and the generated three-dimensional shape data corresponding to the object and the structure based on the generated three-dimensional shape data corresponding to the structure (see for instance, Würmlin, paragraphs 169-178. Fig. 5 schematically shows a 2D object position and size structure, in a bounding box and also depicts the difference between foreground and background and the alpha mask resulting from the cutout or segmentation method, see paragraph 169. Using the alpha mask, the object’s 2D position and shape are refined and provided as further output of the object cutout method, see Würmlin paragraph 177. Finally, the method determines all foreground areas in the color texture data of the video stream, see Würmlin, paragraph 179. The background texture data can be obtained without foreground objects and without holes, see for instance, Würmlin, paragraph 179 and Panapour Tehrani, paragraph 31 and figs. 6 and 7). The motivation to combine Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic is the same as that which was set forth with respect to claim 1.
Regarding claim 11 Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the object is a moving object whose position may change within each image in a case where the image capturing is performed in a time series from an identical image capturing direction (The term objects here…refers to moving objects of interest in the scene being observed by the camera…sports setting, objects are e.g., players, a ball, and a referee, see Würmlin paragraph 25. The object is for instance a player of a team, such as a goalkeeper, a ball, or a referee, see for instance, Würmlin paragraph 56. Each image is captured 
Regarding claim 12, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the object is at least one of a person and a ball (The term objects here…refers to moving objects of interest in the scene being observed by the camera…sports setting, objects are e.g., players, a ball, and a referee, see Würmlin paragraph 25. The object is for instance a player of a team, such as a goalkeeper, a ball, or a referee, see for instance, Würmlin paragraph 56.). The motivation to combine Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic is the same as that which was set forth with respect to claim 1.
Regarding claim 13, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the structure is an object that remains still in the plurality of images (Other key elements are the background, which is essentially stationary, and which on the one hand may comprise the pitch or playing field, characteristic features, see for instance, Würmlin paragraphs 25 and 56). The motivation to combine Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic is the same as that which was set forth with respect to claim 1. 
Regarding claim 14, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein at least one of a soccer goal and a corner flag used in a soccer game is the structure (Other key elements are the background, which is essentially stationary, and which on the one hand may comprise the pitch or playing field, characteristic features, see for instance, Würmlin paragraphs 25 and 56. It would have been obvious to one of ordinary skill at the time of the effective filing date having the teachings of Würmlin and Panapour Tehrani in 
Regarding claim 15, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the structure is an object installed at a predetermined position (The structure of the object can be at a predetermined position, see for instance, Würmlin paragraph 25). The motivation to combine Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic is the same as that which was set forth with respect to claim 1.
Regarding claim 16, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein at least a part of the structure is installed on a field on which a person who is an object plays a game (The term "objects" here and forthwith refers to moving objects of interest in the scene being observed by the camera. In a sports setting, objects are e.g. players, a ball and a referee…Other key image elements are the background, which is essentially stationary, and which on the one hand may comprise the pitch or playing field, characteristic features such as lines and other marks on the pitch, walls and a environment ( e.g. stadium) surrounding the pitch, see for instance, Würmlin, paragraph 25). The motivation to combine Würmlin, Panapour Tehrani, Kuhn, Gloudemans, and Smolic is the same as that which was set forth with respect to claim 1.
Regarding claim 17, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the structure is a specified object (The structure can be a specified object, such as characteristic features of a pitch or playing field, such as lines or other marks on the pitch, see for instance, Würmlin, paragraph 25 and 70).The motivation to combine Würmlin, 
Regarding claims 18 and 22, claim 18 is the generation method claim and claim 22 is the non-transitory computer readable medium claim of the generation device claim 1 and are accordingly rejected using similar rationale as to that of claim 1. In addition, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach a non-transitory computer readable storage medium storing a program for causing a computer to function as a generation device (see for instance, Würmlin, paragraph 107 and Panapour Tehrani paragraph 16).
Regarding claim 36, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the one or more processors further execute the instructions to determine an element corresponding to the structure from among elements forming the generated three-dimensional shape data corresponding to the object and the structure, and the determined element corresponding to the structure is removed from the generated three-dimensional shape data corresponding to the object and the structure (3D reconstruction of the scene is performed, see for instance, Würmlin paragraphs 4, 52, and 195. Objects are rendered from a virtual view using a particular 3D representation of the scene and using the object textures and either fixed or view dependent alpha values…rendering of geometry of the background by alpha blending and depth buffering with the already rendered objects and by blending one or more hole-filled background textures…, see Würmlin paragraphs 195-201. Objects in an image are detecting to be replaced by a virtual 3d object, such as a goal post or other goal structure (e.g., as used in American football, soccer, hockey, basketball or lacrosse), see Gloudemans paragraph 120. The detection may be made automatically, e.g., without operator input, using image recognition techniques and knowledge of characteristics of the object and its location in the live event, see Gloudemans paragraph 120. For example, the known physical 
Regarding claim 37, Würmlin in view of Panapour Tehrani in further view of Kuhn further in view of Gloudemans in further view of Smolic teach the generation device according to claim 1 and further teach wherein the one or more processors further execute the instructions to determine an element corresponding to the structure from among elements forming the generated three-dimensional shape data corresponding to the object and the structure based on a number of structure images including a region corresponding to an element forming the generated three-dimensional shape data corresponding to the object and the structure (3D reconstruction of the scene is performed, see for instance, Würmlin paragraphs 4, 52, and 195. Objects are rendered from a virtual view using a particular 3D representation of the scene and using the object textures and either fixed or view dependent alpha values…rendering of geometry of the background by alpha blending and depth buffering with the already rendered objects and by blending one or more hole-filled background textures…, see Würmlin paragraphs 195-201. Objects in an image are detecting to be replaced by a virtual 3d object, such as a goal post or other goal structure (e.g., as used in American football, soccer, hockey, basketball or lacrosse), see Gloudemans paragraph 120. The detection may be made automatically, e.g., .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to either telephone the examiner at 571-270-3875 or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/MICHAEL J COBB/Primary Examiner, Art Unit 2613